UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4553



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOEL RENATO FLOWERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-04-185)


Submitted:   February 24, 2006            Decided:   March 29, 2006


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew R. Sebok, Norfolk, Virginia, for Appellant.        Paul J.
McNulty, United States Attorney, William D. Muhr, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, Joel Renato Flowers, appeals his conviction on

counts of conspiracy to possess with intent to distribute crack

cocaine, possession with intent to distribute cocaine, possession

of a firearm in furtherance of a drug trafficking crime, and felon

in possession of a firearm.         See J.A. 344.

     On appeal, Flowers argues that there was insufficient evidence

to convict him of a conspiracy to possess with intent to distribute

crack. We must uphold a jury’s verdict as supported by substantial

evidence if, viewing the evidence in the light most favorable to

the government, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.                 Burks

v. United States, 437 U.S. 1, 17 (1978); Jackson v. Virginia, 443

U.S. 307, 319 (1979).          At trial, the government introduced the

following evidence: Flowers and his co-defendant, Kimbrough, were

parked   in   a   car   late   at   night   in   an   area   known   for   drug

trafficking, J.A. 133-38, 179-84; when police officers turned down

the street on which the car was parked, a man was leaning up

against the side of the car, and that man fled when he noticed the

police car approaching, id.; when the officers looked into the car,

Flowers’ co-defendant had on his lap $125 in cash, id. at 133-38,

179-84; a search of Flowers’ person found more than $1600 cash and

a search of the car found large amounts of money and drugs, id. at

210-11, 146-52, 226-27.        Viewing this evidence in the light most


                                      -2-
favorable to the government, a rational trier of fact could have

found that Flowers was a participant in a conspiracy to possess

with intent to distribute crack.       Therefore, substantial evidence

supports the jury’s verdict.

     Flowers also appeals the district court’s failure to suppress

evidence obtained in police searches of Kimbrough’s car and of

Flowers’   person.   The    district    court   held    that       the   evidence

obtained from the search of the car should not be suppressed

because Kimbrough, the driver of the car, consented to the search.

Id. at 102.    Flowers lacks standing to challenge the search of

Kimbrough’s   car.    A    passenger    does    not    have    a    “legitimate

expectation of privacy in the car” driven by the owner “such that

[the passenger can] raise a Fourth Amendment challenge to a search

of the car’s interior.”    United States v. Rusher, 966 F.2d 868, 874

(4th Cir. 1992) (relying on Rakas v. Illinois, 439 U.S. 128, 148-49

(1978)).   Because Flowers did not have a legitimate expectation of

privacy in Kimbrough’s car, he cannot raise an objection to the

search of the car or to the district court’s failure to suppress

evidence discovered in that search.1           Flowers’ challenge to the


     1
      Flowers argues that the police officers took Kimbrough and
him into custody by taking their identification cards. Because the
officers had taken Kimbrough and Flowers into custody but had not
read them their Miranda rights when Kimbrough consented to the
search of the car, Flowers argues that “[a]ll of the evidence thus
obtained from the car, Kimbrough and/or Flowers, was, therefore,
illegally obtained and should have been held inadmissible.”
Leaving aside the question whether Kimbrough and Flowers were “in
custody” for purposes of Miranda by virtue of the officers’

                                  -3-
district court’s failure to suppress evidence taken from his person

is likewise unavailing.          That evidence was taken from Flowers’

person in a search incident to arrest, which search was reasonable.

Chimel v. California, 395 U.S. 752, 762-63 (1969) (stating that “it

is entirely reasonable for the arresting officer to search for and

seize any evidence on the arrestee’s person in order to prevent its

concealment or destruction”).

     Additionally, Flowers argues that the district court committed

plain error during voir dire by failing to ask more questions of

jurors who admitted to having relatives convicted of drug crimes.

At voir dire, the district court asked the jurors if “you or a

member of your family or close personal friends, [have] been the

victim of a drug crime, that is, they’ve been victimized because

drugs   were   in   some   way   involved.”   J.A.   118.   Five   jurors

volunteered that they had some connection to a person who had been

or was accused of having been involved in drug crime.       Id. at 119.

The district court then asked those five jurors whether they were

able, “notwithstanding the problems you have in your family or

friends because of drugs, to come into this case and honestly



possession of their identification cards, Flowers’ apparent
argument that the alleged Miranda violation required suppression of
the physical fruits of unwarned statements is meritless.        The
Supreme Court squarely foreclosed this argument in United States v.
Patane, 542 U.S. 630 (2004), which held that the failure to read a
suspect his Miranda rights does not require “suppression of the
physical fruits of the suspect’s unwarned but voluntary
statements.” Id. at 634.

                                     -4-
render a fair and impartial verdict based on the law and the

facts.”   Id. at 120.   None of the jurors stood up to indicate that

they could not render a fair and impartial verdict.                Id.   The

district court repeated the same pattern of questioning with regard

to addiction to drugs, id. at 120-21, and none of the jurors who

had a connection to drug addiction indicated that they could not

render a fair and impartial verdict either, id. at 121.                  The

district court did not strike any of these jurors for cause, id. at

126, Flowers did not ask that the district court strike any of

these jurors for cause, id., and Flowers did not object to the

district court’s examination of the jurors or suggest that the

district court ask more questions during voir dire, see id. at 132

(“The Court: Are there any matters you wish to take up with the

Court regarding the jury selection?         Mr. Robinson: None from the

defense, Your Honor.”).

     A defendant must make a specific objection or request during

voir dire in order to preserve that objection for appeal.            United

States v. LaRouche, 896 F.2d 815, 829 (4th Cir. 1990); King v.

Jones, 824 F.2d 324, 326 (4th Cir. 1987) (“If there are particular

voir dire questions which counsel deems essential, and that refusal

to ask them may be reversible error, counsel must so advise the

court, and state his reasons before the court’s voir dire of the

prospective jurors is completed.”).         Because, during voir dire,

Flowers   neither   made   an   objection    to   the   district    court’s


                                   -5-
questioning nor requested further questioning, Flowers has waived

any   objection      to   the    district    court’s   voir    dire   questioning

regarding jurors’ connections to drug crime and drug addiction.

      Finally, Flowers contends that there was insufficient evidence

to convict him of possession of a firearm in furtherance of a drug

trafficking crime.         Flowers argues that he did not commit a drug

trafficking     crime     and     never    possessed   a   firearm.       There    is

substantial evidence to support the jury’s finding that Flowers was

trafficking drugs.        See J.A. 133-38, 179-84.           Two police officers

testified that Flowers appeared to be a participant in a drug sale

when the officers happened upon him, id. at 136, 182, and, when the

car in which Flowers was a passenger was searched, large sums of

money and drugs were found inside, see id. at 141.                  There is also

substantial evidence to support the jury’s finding that Flowers

possessed a firearm.            The officer who arrested Flowers testified

that Flowers pulled out a gun and tossed it into a field while the

officer was pursuing Flowers.              Id. at 143-44.      A rational juror

could     conclude    that      Flowers    possessed   the    gun   and   that    his

possession furthered drug trafficking.                 Therefore, substantial

evidence     supports     the     jury’s    verdict    convicting     Flowers      of

possession of a firearm in furtherance of a drug trafficking

crime.2


      2
      In the “statement of issues presented for review” portion of
Flowers’ brief, Flowers lists as an issue: “Did the trial court’s
actions in answering a question from the jury and allowing the

                                           -6-
     For the reasons stated herein, the judgment of the district

court is affirmed.



                                                          AFFIRMED




removal of previously introduced evidence violate Flowers’ right to
a fair trial?” However, Flowers never addressed this issue in his
brief. Because Flowers did not brief this issue we do not consider
it.

                               -7-